Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 5: The prior art, taken alone or in combination, fails to teach that the retaining wall diversion slot penetrates through the slag retaining filter wall in a curved form; in combination with other claimed elements as set forth in claim 5.

	The closest prior arts are Sato (JP 63-126656 A, previously cited) and Zacharias (US 5,882,577, previously cited). Sato teaches a tundish (Fig. 1, item 1), an impact zone cavity (item 2) and a pouring zone cavity (a left part of item 1), a nozzle (implied, abstract), a filter assembly (item 5) is respectively arranged between the impact zone cavity and the pouring zone cavity (Fig. 1), a discharge port is arranged at the bottoms of the pouring zone cavity (Fig. 4), the filter assembly comprises a slag retaining filter wall (item 5) separating the impact zone cavity and the pouring zone cavity, the slag retaining filter wall comprises a retaining wall diversion slot (item 4) inclining from the side of the pouring zone cavity to the side of the impact zone cavity (Fig. 1). Zacharias teaches a tundish (Fig. 1, item 10) comprising an impact zone cavity (a center part of item 10) in the middle and pouring zone cavities (two parts where item 17 is located) at two sides, a long nozzle (item 14) for pouring is perpendicularly arranged in the center of the impact zone cavity and a turbulence suppressor (item 13) directly facing the long nozzle for pouring is arranged at the bottom of the cavity under the long nozzle for pouring, discharge ports (items 15 & 16) are respectively arranged at the bottoms of the pouring zone cavities. In modified tundish of Sato in view of Zacharias, the filter assembly of Sato will be arranged between the impact zone cavity and the pouring zone cavities at the two sides of Zacharias to produce two billets at the same time.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

12/30/2021